DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 28 December 2020 has been entered.  Claims 1-3, 9, 10, 12, 15, 19, 24, 35, 38, 39, and 47-54 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and rejection previously set forth in the Final Office Action dated 27 October 2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Haleva on 8 January 2021.
The application has been amended as follows: 
Claim 2 should read as follows:  
“The liquid dispensing device of claim 1, wherein, the volume of the piston chamber, the volume of the buffer, a pressure response of the buffer, the defined throughput of the nozzle, and the defined minimum opening pressure of the outlet valve are further arranged to allow for dispensing of the liquid between piston downstrokes.”
In lines 2 and 3 of Claim 10:  delete “each” and replace with --the at least one--.
In line 3 of Claim 38:  delete “the” before “pressure” and replace with --a--, and insert --defined-- before “throughput”.  
In line 4 of Claim 38:  insert --defined-- before “minimum”.  
Lines 9-12 of Claim 47 should read as follows:
“a compressible gas buffer entirely disposed within the buffer chamber, the compressible gas buffer including a closed outer surface and a fixed quantity of gas provided within the closed outer surface, the compressible gas buffer having an initial uncompressed volume;”
In line 2 of Claim 49:  delete “the” before “output” and replace with --a--.  
In line 3 of Claim 52:  delete “each” and replace with --the at least one--.  
In line 3 of Claim 54:  delete “the” before “pressure” and replace with --a--, and insert --defined-- before “throughput”.  
In line 4 of Claim 54:  insert --defined-- before “minimum”.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a liquid dispensing device comprising a compressible gas buffer comprising a closed outer surface containing a fixed volume of gas therein in combination with the other recited elements of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CODY J LIEUWEN/Primary Examiner, Art Unit 3752